Lumpkin, P. J.
This is the fourth appearance here of the.' present case. See 85 Ga. 587; 89 Ga. 125; 100 Ga. 89. At the trial now under review, the judge directed a verdict for the defendants. The plaintiff’s motion for a new trial, which was overruled, complains of alleged errors in admitting evidence, and also that the verdict was contrary to law and the evidence. We have carefully and closely read the brief of the evidence. Applying to it the rules of law governing this case, as laid down in 89 Ga., supra, we are of the opinion that, the only legal outcome of the evidence was the verdict which the court directed. It does not appear that any error was committed in admitting the testimony objected to; but were this otherwise, the result would be the same, because, even if this testimony had been rejected, it would still appear that the plaintiff failed to make out a case.

Judgment affirmed.


All the Justices concurring.